Citation Nr: 1724071	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-43 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative disc disease and spondylosis with radiculopathy.

2.  Entitlement to service connection for degenerative joint disease of the left acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for entitlement to service connection for a neck and left shoulder disability.  Jurisdiction subsequently transferred to the Atlanta RO. 

A hearing was held on August 25, 2015, by means of video conferencing equipment with the appellant in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board acknowledges that in a February 2015 rating decision, the Atlanta RO granted service connection for cervical strain, assigning a 10 percent disability rating effective August 18, 2006.  Since service connection was granted for a neck disability, this would usually render the Veteran's appeal as to that issue moot.  However, as will be discussed in greater detail below, a VA examination report of January 2015 opined that the Veteran's left arm pain represents radiculopathy from his cervical spine degenerative disc disease and spinal stenosis.  In an August 2006 statement, wherein the Veteran raised claims for neck and left shoulder disabilities, the Veteran described these to include pain in his left arm and shoulder.  Because a grant of service connection for degenerative disc disease and spondylosis of the cervical spine would also include grants of service connection for any associated neurological abnormalities (e.g. radiculopathy), the Board finds that the Veteran's claim for entitlement to service connection for disability of the neck, with associated arm pain, has not been granted in full, and remains on appeal.

The Board remanded the case for further development in December 2015 and July 2016.  The case has been returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with supplemental VA medical opinions.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided with a QTC examination for the claimed conditions in January 2015. The completed Disability Benefits Questionnaire (DBQ) has been associated with the claims file. 

With regard to the left shoulder, the examiner noted an onset of symptoms in 2002 while doing labor which had gotten worse over the years.  The examiner diagnosed degenerative joint disease of the left shoulder acromioclavicular joint and opined that the condition was less likely than not proximately due to or the result of the Veteran's service-connected right shoulder disability.  As rationale, the examiner included a chronology of the Veteran's treatment, with a statement that "[b]ased on the information reviewed the left shoulder is unrelated to the rt shoulder."  She provided no opinion regarding whether the left shoulder disability was aggravated by the service-connected right shoulder disability. 

Concerning the neck, the QTC examiner provided diagnoses of cervical strain, cervical spine stenosis with radiculopathy, cervical degenerative disc disease (DDD) and cervical degenerative joint disease (DJD).  She again provided a chronological list of the Veteran's treatment and complaints involving the neck, then stated an opinion that it was at least as likely as not that the Veteran's right shoulder "contributed to his neck 'pain' (strain, pain and loss of lordosis) however it is less likely to have caused DDD, DJD or cervical spinal stenosis."  As rationale, she stated that "there is insufficient pathophysiology to make such a connection at this time."  The examiner provided no opinion as to whether the Veteran's service-connected right shoulder disability aggravated any of the diagnosed cervical spine disorders.

In August 2015, the Veteran underwent a VA neck examination.  The examiner diagnosed cervical strain and stated that the Veteran did not have radicular pain or any other signs of symptoms due to radiculopathy.  The examiner noted that the Veteran reported flare-ups with sitting and quick movements, sleeping the wrong way, and lifting and picking up different items.  The examiner noted no pain on examination.

A VA medical opinion was obtained in January 2016, in response to the Board's December 2015 remand.  The examiner was asked to answer specific questions relating to the Veteran's cervical spine disability and left shoulder disability.  Specifically, the examiner was asked to furnish an opinion as to whether the Veteran's diagnosed cervical spine degenerative disc disease and stenosis with radiculopathy was caused or aggravated by the Veteran's service connected right shoulder disability.  The examiner merely stated that the Veteran's minimal degenerative joint disease and minimal spinal stenosis at C6-C7 level are age related; and that "conditions of the shoulder do not add stress to the neck."  The examiner did not address radiculopathy in his opinion, nor did he specifically and explicitly answer the question asked and provide a thorough rationale for his opinion.  As for the question asked by the Board regarding aggravation of the Veteran's left shoulder due to overuse resulting from his service connected right shoulder disability, the opinion provided did not provide a clear answer to the question asked.  The examiner stated that "unlike the lower extremities, an upper extremity does not force the other upper extremity into painful or stressful situations."  

In the July 2016 remand, the Board determined that the January 2016 VA opinion was inadequate for adjudicatory purposes and directed that another examination and opinion be obtained.

Unfortunately, the August 2016 opinion obtained on remand essentially restates the January 2016 opinion without adequately addressing the previously noted deficiencies of the January 2016 opinion.  

Specifically, with respect to the neck disability, the August 2016 opinion quoted the January 2016 opinion and stated that "the current inperson exam has not resulted in a change of opinion.  Note that this current neck X-rays show mild [degenerative joint disease] with no evidence of stenosis.  He does not have radiculopathy."  

Regarding the left shoulder disability, the August 2016 opinion quoted the January 2016 opinion language and stated that "It is true that disability in one shoulder may result in the other shoulder having to do more.  However, it does not obligate the other joint to act beyond its capability.  This is different in the lower extremity where action on one side obligates an action from its partner.  Also, the L shoulder is normal.  The loss of [range of motion] is due to dystonia."

The Board finds that the August 2016 VA opinion is inadequate for adjudicatory purposes, and does not represent substantial compliance with the Board's remand directives.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, on remand the Veteran should be provided with a new VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with the appropriate VA medical professional to determine the nature and etiology of any cervical spine degenerative disc disease and stenosis and degenerative joint disease of the left acromioclavicular joint.  Any and all studies, tests, and evaluations deemed necessary to the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, were reviewed in connection with the examination.

The examiner must address the following:

a.  Identify any disabilities associated with the Veteran's cervical spine, including cervical strain, degenerative disc disease, and stenosis.  

b.  Please provide an opinion as to whether any diagnosed cervical spine degenerative disc disease and/or stenosis is at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected right shoulder disability (residuals of separation of right shoulder, postoperative) and/or cervical strain.

c.  Please provide an opinion as to whether any diagnosed cervical spine degenerative disc disease and/or stenosis is at least as likely as not (50 percent or greater probability) aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected right shoulder disability (residuals of separation of right shoulder, postoperative) and/or cervical strain.

d.  Identify any disabilities associated with the Veteran's left shoulder, including degenerative joint disease of the AC joint.  

e.  Please provide an opinion as to whether any left shoulder disability is at least as likely as not caused by the Veteran's service connected right shoulder disability.

f.  Please provide an opinion as to whether any left shoulder disability is at least as likely as not aggravated by the Veteran's service connected right shoulder disability.

In responding to questions e and f, the reviewer is asked to consider and discuss the Veteran's assertion that his doctor told him that overuse of the left arm, due to limitations of the right arm due to his service-connected right arm condition, could have contributed to damage to the left shoulder.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After completing the above, review the requested medical opinions to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as necessary. 

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claims for service connection for disability of the neck, to include cervical spine degenerative disc disease and spondylosis, and degenerative joint disease of the left acromioclavicular joint in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




